Delaying Amendment Edgar tag DEL AM Powered Corporation 2925 Briarpark Dr, Suite 930 Houston, Texas 77042 From the desk of: Joel Seidner Chief Legal Officer of Powered Corporation To:Peggy Kem and H. Christopher Owings, Assistant Director, Securities and Exchange Commission With copy to: Joel Seidner, Chief Legal Officer of Powered Corporation 880 Tully Road #50, Houston, Texas 77079 voice: (281) 493-1311fax: (281) 667-3292 July 17, 2007 Ref: Powered Corporation Form S-1 SEC File number 333-144576 Filing date: July 13, 2007 Dear H. Christopher Owings, Delaying Amendment My name is Joel Seidner, Esq.I am the Chief Legal Officer of Powered Corporation (the “Registrant”).I am the Registrant’s authorized signatory for this delaying amendment. By this letter the Registrant hereby files the following delaying amendment for its Form S-1 having SEC File number 333-144576 that was filed on July 13, 2007, as follows: “The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission acting pursuant to said section 8(a), may determine.” Thank you. /s/ Joel Seidner, Esq. Joel Seidner Chief Legal Officer of Powered Corporation
